Title: To George Washington from Major General Philip Schuyler, 23 July 1777
From: Schuyler, Philip
To: Washington, George



Dr Sir
Fort Edward [N.Y.] July 23d 1777.

General Fellows, who accompanied the Militia returning to the County of Berkshire met with a person at Half Moon, with whom he formerly had an Acquaintance—This person informed him that Expresses were continually going between Generals Howe and Burgoyne; that they exchanged the Dispatches at some place in the Manor of Livingston that on Sundays they met there. General Fellows moved on about a Mile and the person promised to be with him, he accordingly came and informed that Burgoyne’s Express had passed since he saw him Unluckily, General Fellows, instead of having him secured, sent Colo: Brown a Distance of thirty six Miles to know what was proper to be done. I dispatched him back instantly with, I hope, proper Directions and it is still possible that we may possess ourselves of the Dispatches—Burgoyne’s Express informed General Fellows Friend, that Burgoyne would march down as soon as ever he was in a Situation to move his Cannon—That he believed it would be in three or four Days—That a considerable Body, who were at Oswego were to advance at the same Time towards Fort Schuyler and the Mohawk River, and that he was sure General Howe was to make a Diversion on the Eastern Coast with part of his Force and with the Remainder to come up Hudson’s River as far as peek’s Kill to divide our Force—If this Intelligence

is true, the Necessity of sending more Troops to this Quarter is in my opinion considerably encreased.
Of the Berkshire Militia, who were about twelve hundred and were to have left half, only about three hundred remain and I am morally sure most of these will run off.
For want of Carriages I shall not be able to move the Cannon to New England as your Excellency has directed—They are all at Saratoga, and Carriages are making to mount them on—I have also establishd a Laboratory at that place—I shall do every Thing in my power to prevent the Cannon from falling into the Enemy’s Hands.
A body of Indians, Their Number uncertain, attacked General Nixon’s picket Yesterday at Noon killed eight or ten Men and wounded as many—As they came on undiscovered they were suffered to go off without being pursued, and when I got up to Nixon’s Quarters it was too late to order a pursuit.
General Arnold arrived here Yesterday Evening—General St Clair takes one and he another Division of the Army.
The Officers commanding the Corps in General Fermois Brigade have presented me a Memorial begging that they may be removed from under his Command as they can neither understand him nor he them, and that they never can get the Orders in Time—I fear there is too much Truth in it but do not know how to get rid of him. I am Dear Sir Most respectfully Your Excellency’s Obedient Humble Servant

Ph: Schuyler

